

First Amendment to Office Lease


This First Amendment to Office Lease (the "Amendment") is made and entered into
as of September 26, 2016 ("Amendment Date"), by and between 150 SPEAR STREET,
LLC, a Delaware limited liability company ("Landlord"), and CASTLIGHT HEALTH,
INC., a Delaware corporation ("Tenant"), with reference to the following facts.
Recitals
A.    Landlord and Tenant have entered into that certain Office Lease dated as
of May 7, 2015 (the "Lease"), for the leasing of certain premises consisting of
approximately 36,333 rentable square feet located at 150 Spear Street, Suites
200, 400, 500 and 575, San Francisco, California (the "Original Premises") as
such Original Premises are more fully described in the Lease.
B.    Landlord and Tenant now wish to amend the Lease to provide for, among
other things, (i) the extension of the Term of the Lease, (ii) the reduction in
the size of the Original Premises by approximately 7,313 rentable square feet
(the "Reduction Premises"), which Reduction Premises are commonly known as
Suites 500 and 575 shown on Exhibit A attached hereto and incorporated herein by
this reference, and (iii) the addition to the Original Premises of approximately
15,560 rentable square feet of space located in Suite 1400 (the "Additional
Premises"), all upon and subject to each of the terms, conditions, and
provisions set forth herein.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Landlord and Tenant agree as follows:
1.    Recitals: Landlord and Tenant agree that the above recitals are true and
correct and are hereby incorporated herein as though set forth in full.
2.    Term: The Term of the Lease, which is currently scheduled to expire on
June 30, 2021 (the “Lease Expiration Date”), is hereby extended until June 30,
2022 (the “Revised Expiration Date”), unless sooner terminated in accordance
with the terms of the Lease. The twelve (12)-month period from and after the
Lease Expiration Date through the Revised Expiration Date shall hereinafter be
referred to as the “Extended Term”.
3.    Termination of Reduction Premises: Landlord and Tenant hereby acknowledge
and agree that the Lease with respect to the Reduction Premises shall terminate
and be of no further force and effect as of 12:00 a.m. on the date that this
Amendment is mutually executed and delivered (the "RP Termination Date").
Effective as of the RP Termination Date, the definition of the "Original
Premises" shall be modified so that the Reduction Premises shall no longer be
included within such definition and from and after the RP Termination Date, the
Original Premises shall consist of approximately 29,020 square feet of rentable
area, but subject to expansion as provided in Section 5 below. Notwithstanding
such termination of the Lease with respect to the Reduction Premises or
surrender of the Reduction Premises pursuant to Section 4 below, any and all
obligations of Landlord and Tenant under the Lease, as amended hereby, with
respect to the Reduction Premises which are to survive any termination or
surrender thereof shall continue to survive such termination and surrender.
4.    Surrender of the Reduction Premises: Landlord acknowledges that on the RP
Termination Date, Tenant vacated and surrendered to Landlord exclusive
possession of the Reduction Premises in its "AS-IS" condition.
5.    Premises:
5.1    Commencing on the earlier to occur of (i) the date Tenant commences
operation of its business from any portion of the Additional Premises, or (ii)
July 16, 2017 (the “AP Commencement Date”), there shall be added to the Original
Premises the Additional Premises, which Additional Premises are depicted on the
site plan attached hereto and made a part hereof as Exhibit A-1.


1
S:\PFG\Castlight Health\First Amt\Amt_RV6.docx: 9/21/16



--------------------------------------------------------------------------------




5.2    For purposes of the Lease, from and after the AP Commencement Date, the
"Premises" as defined in the Lease shall mean and refer to the aggregate of the
Original Premises (less the Reduction Premises) and the Additional Premises
consisting of a combined total of approximately 44,580 rentable square feet
located at 150 Spear Street, Suites 200, 400 and 1400, San Francisco,
California. Accordingly, from and after the AP Commencement Date, all references
in this Amendment and in the Lease to the term "Premises" shall mean and refer
to the Original Premises (less the Reduction Premises) and the Additional
Premises. Landlord and Tenant hereby agree that for purposes of the Lease, from
and after the AP Commencement Date, the rentable square footage area of the
Premises shall be conclusively deemed to be 44,580 rentable square feet. In
addition to the foregoing, it is the parties express intention that the balance
of the Lease Term for the Original Premises (less the Reduction Premises) and
the Additional Premises be coterminous with the Revised Expiration Date of the
Extended Term as specified in Section 2 above and that the option to extend the
term described in Section 2.2 of the Lease shall be applicable to both the
Original Premises (less the Reduction Premises) and the Additional Premises.
Tenant shall have the right to install identification signage anywhere in the
Additional Premises, including in the elevator lobby of the Additional Premises,
subject to the terms and conditions of the Lease.
5.3    Subject to Section 5.4 below, Landlord shall permit Tenant to access and
enter the Additional Premises on June 1, 2017 (the "Early Entry Date"), for
purposes of installing the Tenant Improvements (as defined in Exhibit B attached
hereto). Such entry and use of the Additional Premises by Tenant shall be at
Tenant's sole risk and shall also be subject to all of the provisions of the
Lease including, but not limited to, the requirement to obtain the insurance
required pursuant to the Lease and to deliver insurance certificates as required
herein. Notwithstanding the immediately preceding sentence, Tenant shall not be
required to pay Rent (including any utilities costs incurred) for the Additional
Premises prior to the AP Commencement Date. In addition to the foregoing,
Landlord shall have the right to impose such additional reasonable conditions on
Tenant's early entry as Landlord shall deem reasonably appropriate.
5.4    Tenant hereby acknowledges that the Additional Premises are presently
being occupied by SendMe, Inc. and OneLogin (the "Existing Tenants"). Landlord's
delivery to Tenant of possession of the Additional Premises by the Early Entry
Date is contingent upon the Existing Tenants vacating the Additional Premises
and surrendering possession thereof to Landlord by May 31, 2017. Tenant
acknowledges and agrees that if Landlord cannot deliver to Tenant possession of
the Additional Premises on the Early Entry Date, except as expressly provided in
Section 5.5 below, Landlord shall neither be subject to any liability nor shall
the validity of the Lease or this Amendment be affected.
5.5    Notwithstanding anything to the contrary set forth in this Section 5, if
for any reason Landlord fails to deliver possession of the Additional Premises
by the Early Entry Date, the AP Commencement Date shall be extended by one (1)
day for each day between the Early Entry Date and the date that possession of
the Additional Premises is actually delivered to Tenant.
6.    Base Rent: Effective as of the RP Termination Date, Section 4 of the
Summary is modified to provide that the monthly Base Rent for the Phase II
Premises payable by Tenant to Landlord, in accordance with the provisions of
Article 3 of the Lease shall be deleted, subject to Tenant’s continued rent
payment obligations set forth in Section 12 below. Effective as of the AP
Commencement Date, Section 4 of the Summary is modified to provide that, in
addition to the monthly Base Rent payable by Tenant to Landlord for the Phase I
Premises, Tenant shall pay to Landlord monthly Base Rent for the Additional
Premises in accordance with Section 3 of the Lease as follows:


2
S:\PFG\Castlight Health\First Amt\Amt_RV6.docx: 9/21/16



--------------------------------------------------------------------------------




Period
Annual Base Rent per
Rentable Square Foot
Monthly Installment of
Base Rent for Additional
Premises
7/16/17 – 7/15/18


$70.00


$90,766.67*


7/16/18 – 7/15/19


$72.10




$93,489.67


7/16/19 – 7/15/20


$74.26




$96,290.47


7/16/20 – 7/15/21


$76.49




$99,182.03


7/16/21 – 6/30/22


$78.78




$102,151.40





*Tenant shall not be obligated to pay monthly Base Rent solely with respect to
the Additional Premises for the first two (2) full months (e.g., 30 or 31 days,
as applicable) following the AP Commencement Date so long as Tenant is not in
default under the Lease after the expiration of applicable notice and grace
periods, as more particularly described in the immediately following sentence.
If, at any time, Tenant is in default of any term, condition or provision of the
Lease beyond applicable notice and grace periods that results in the Landlord
exercising any of its remedies pursuant to Article 19 of the Lease, then as part
of the recovery set forth in Article 19, Landlord shall be entitled to the
recovery of the unamortized balance of the abated monthly Base Rent for the
Additional Premises (such amount to be amortized on a straight line basis over
the remaining Lease Term with respect to the Additional Premises, and the
unamortized balance thereof to be determined based upon the unexpired portion of
the Lease Term with respect to the Additional Premises as of the date of
Tenant's default. For the period commencing on July 1, 2021 and ending on the
Revised Expiration Date (i.e., June 30, 2022), the monthly Base Rent with
respect to the Phase I Premises shall be $161,713.95 per month.
7.    Condition of the Original Premises: Tenant acknowledges and agrees that
its possession of the Original Premises after the Amendment Date is a
continuation of Tenant’s possession of the Original Premises pursuant to the
Lease. Tenant is familiar with the condition of the Original Premises, and
agrees that except as set forth in this Section 7, Landlord shall not be
obligated to provide or pay for any improvement, remodeling or refurbishment
work or services related to the improvement, remodeling or refurbishment of the
Original Premises, and Tenant shall accept the Original Premises in its "AS-IS"
condition. The foregoing shall not, however, limit Landlord’s ongoing
maintenance, repair, restoration and service obligations to the extent set forth
in the Lease. In addition to the foregoing, Landlord hereby agrees that the
unused portion of the Suite 200/400 Allowance (in the amount of $251,683) may be
used towards Tenant Improvements in the Original Premises and/or Additional
Premises and, notwithstanding the terms of Section 2.1 of Exhibit B to the
Lease, shall be available for Tenant's use until December 31, 2017. Any unused
portion of the Suite 200/400 Allowance not disbursed to Tenant by December 31,
2017 shall be forfeited by Tenant and all such amounts shall revert back and
become Landlord's sole property.
8.    Condition of the Additional Premises: Subject to the provisions of Section
5 above, on the Early Entry Date, Landlord shall deliver to Tenant possession of
the Additional Premises in broom clean condition, free of all personal property
and debris, and with the Base Building and the existing Building systems and
equipment in good working condition and otherwise in its "AS IS" condition as of
the date of this Amendment, and Landlord shall not be obligated to provide or
pay for any improvement, remodeling or refurbishment work or services related to
the improvement, remodeling or refurbishment of the Additional Premises except
as otherwise expressly set forth herein or in Exhibit B hereto, and except that
nothing herein shall limit Landlord's maintenance, repair, restoration and
service obligations set forth in the Lease. The Tenant Improvements (defined in
Exhibit B) shall be installed in accordance with the terms, conditions, criteria
and provisions set forth in Exhibit B attached to this Amendment, and not
pursuant to Exhibit B attached to the Lease which shall not be applicable to the
Additional Premises. Tenant expressly acknowledges and agrees that neither
Landlord nor any of Landlord's agents, representatives or employees has made any
representations as to the suitability, fitness or condition of the Additional
Premises for the conduct of Tenant's business or for any other purpose,
including without limitation, any storage incidental thereto, or for any other
purpose. Any exception to the foregoing provisions must be made by express
written agreement signed by both parties. Tenant acknowledges that no
representations or warranties of any kind, express or implied, respecting the
condition of the Additional Premises, Building or Project or have been made by
Landlord or any agent of Landlord to Tenant, except as expressly set forth
herein or in the Lease. Notwithstanding anything to the contrary set forth in
the Lease or herein, upon the expiration or earlier termination of the Lease,
Tenant shall have no obligation to


3
S:\PFG\Castlight Health\First Amt\Amt_RV6.docx: 9/21/16



--------------------------------------------------------------------------------




remove any alterations or improvements existing in the Additional Premises as of
the date possession thereof is delivered by Landlord to Tenant.
9.    Letter of Credit: Within ten (10) days after the mutual execution and
delivery of this Amendment, Tenant shall deliver to Landlord either (at Tenant’s
option): (a) an amendment to the existing Letter of Credit issued by Union Bank
in the amount of $1,000,000.000 which is currently being held by Landlord under
the lease (the “Existing Letter of Credit”), increasing the amount thereof by an
additional $144,322.50 (which Existing Letter of Credit, as so amended, referred
to herein as the “Amended Letter of Credit”), or (b) a replacement letter of
credit in the amount of $1,144,322.50 issued by Silicon Valley Bank in the form
attached as Exhibit 1 to Rider 2 of the Lease or such other form provided by
Silicon Valley Bank and acceptable to Landlord (the “Replacement Letter of
Credit”), which Replacement Letter of Credit shall thereupon replace in all
respects the Existing Letter of Credit. The Amended Letter of Credit or the
Replacement Letter of Credit, as applicable, shall be subject to, and the use
and application thereof and potential reduction thereof governed by, Rider 2 to
the Lease. In conjunction with the foregoing, (a) Section 9 of the Summary is
hereby amended by deleting the number "$1,000,000.00" and inserting in lieu
thereof the number "$1,144,322.50", and (b) Rider 2 of the Lease is hereby
modified to provide that the Letter of Credit shall be required to remain in
full force and effect until the date which is ninety (90) days after the Revised
Expiration Date.
10.    Tenant's Share: Effective as of the RP Termination Date, the Lease shall
be modified to provide that Tenant's Share (as defined in Section 6 of the
Summary) shall be 10.95%. Effective as of the AP Commencement Date, the Lease
shall be modified to provide that Tenant's Share shall be 16.82% with respect to
the entire Premises (10.95% as to the Original Premises and 5.87% as to the
Additional Premises).
11.    Base Year: Effective as of the AP Commencement Date, the Base Year (as
set forth in Section 5 of the Summary) shall be the calendar year 2017 with
respect to the Additional Premises and remain the calendar year 2015 with
respect to the Original Premises.
12.    Continued Payment of Reduction Premises Base Rent. As consideration for
Landlord's agreement to permit Tenant to terminate the Lease with respect to the
Reduction Premises and, despite the fact that the Reduction Premises will not be
a part of the Premises from and after the RP Termination Date, Tenant covenants
and agrees to continue to pay Landlord monthly Base Rent with respect to the
Suite 500 portion of the Reduction Premises, in an amount equal to Twenty Four
Thousand Five Hundred Thirty-Seven and 33/100 Dollars ($24,537.33) per month.
Tenant's requirement to continue payments of monthly Base Rent for the Suite 500
portion of the Reduction Premises as set forth herein shall commence on the RP
Termination Date and expire on the earlier to occur of July 15, 2017 or the date
that Landlord executes a new lease for the Suite 500 portion of the Reduction
Premises. Landlord shall provide written notice to Tenant of the execution of
any new lease for the Suite 500 portion of the Reduction Premises which occurs
prior to July 15, 2017 promptly after such execution.
13.    Termination of Credits and Allowances. Tenant hereby agrees that,
effective as of the Amendment Date, any and all or credits and/or improvement
allowances which may be owed by Landlord or may become due and owing in the
future by Landlord pursuant to the Lease with respect to the Reduction Premises
including, without limitation, the Suite 500/575 Allowance (as defined in
Section 2.1 of Exhibit B of the Lease) shall be of no further force or effect
and Landlord shall have no obligation or liability therefor.
14.    Representations of Tenant: Tenant hereby represents and warrants to
Landlord the following as of the date of this Amendment: (i) Tenant has not
heretofore sublet the Reduction Premises nor assigned, transferred or conveyed
all or any portion of its rights, title or interest in the Lease; (ii) no other
person, firm or entity has any right, title or interest in Tenant’s interest in
the Lease; (iii) Tenant has the full right, legal power and actual authority to
enter into this Amendment and to terminate its lease of the Reduction Premises
without the consent of any person, firm or entity; (iv) this Amendment is legal,
valid and binding upon Tenant, enforceable in accordance with its terms; (v)
Tenant has not done any of the following: (a) made a general assignment for the
benefit of creditors; (b) filed any voluntary petition in bankruptcy or suffered
the filing of an involuntary petition by its creditors; (c) suffered the
appointment of a receiver to take possession of all, or substantially, all of
its assets; (d) suffered the attachment or other judicial seizure of all, or
substantially all, of its assets; (e) admitted in writing to its inability to
pay its debts as they become due; or (f) made an offer of settlement, extension


4
S:\PFG\Castlight Health\First Amt\Amt_RV6.docx: 9/21/16



--------------------------------------------------------------------------------




or composition to its creditors generally. In addition to the foregoing, Tenant
is not contemplating taking any of the aforementioned actions during the period
of time commencing on the date of this Amendment and ending on the date which is
ninety-one (91) days thereafter; and (vi) to Tenant's knowledge, (1) there no
uncured defaults on the part of Landlord under the Lease and (2) Tenant has no
claim, cause of action, offset, set-off, deduction, counterclaim or other
similar right against Landlord. Tenant further represents and warrants to
Landlord that as of the date hereof there are no mechanic's liens or other liens
encumbering all or any portion of the Reduction Premises arising out of any work
performed, materials furnished or obligations incurred by or on behalf of
Tenant. The representations and warranties set forth in this Section 14 shall
survive the termination of Tenant's lease of the Reduction Premises and Tenant
shall be liable to Landlord for any material inaccuracy or breach thereof.
15.    Insurance: Tenant shall deliver to Landlord, by the Early Entry Date, a
certificate of insurance evidencing that the Additional Premises are included
within and covered by Tenant's insurance policies required to be carried by
Tenant pursuant to the Lease. Such insurance, to the extent it remains in effect
and in compliance with the Lease, shall satisfy any requirements of Landlord
regarding insurance Tenant is required to carry with respect to the Additional
Premises during the Lease Term.
16.    Brokers: Tenant and Landlord each warrants that it has had no dealings
with any real estate broker or agent in connection with the negotiation of this
Amendment, except Savills Studley, representing Tenant, and Colliers
International, representing Landlord (collectively, the "Brokers"), whose
commission shall be paid by Landlord (and not Tenant) pursuant to a separate
written agreement. If either party has dealt with any person, real estate broker
or agent with respect to this Amendment other than the Brokers, such party shall
be solely responsible for the payment of any fee due to said person or firm, and
such party shall indemnify, defend and hold the other party free and harmless
against any claims, judgments, damages, costs, expenses, and liabilities with
respect thereto, including reasonable attorneys' fees and costs.
17.    Effect of Amendment: Except as modified herein, the terms and conditions
of the Lease shall remain unmodified and continue in full force and effect. In
the event of any conflict between the terms and conditions of the Lease and this
Amendment, the terms and conditions of this Amendment shall prevail.
18.    Definitions: Unless otherwise defined in this Amendment, all terms not
defined in this Amendment shall have the meanings assigned to such terms in the
Lease.
19.    Authority: Subject to the assignment and subletting provisions of the
Lease, this Amendment shall be binding upon and inure to the benefit of the
parties hereto, their respective heirs, legal representatives, successors and
assigns. Each party hereto and the persons signing below warrant that the person
signing below on such party's behalf is authorized to do so and to bind such
party to the terms of this Amendment.
20.    Incorporation: The terms and provisions of the Lease are hereby
incorporated in this Amendment.
21.    California Accessibility Disclosure: For purposes of Section 1938 of the
California Civil Code, Landlord hereby discloses to Tenant, and Tenant hereby
acknowledges, that neither the Original Premises nor the Additional Premises
have undergone inspection by a Certified Access Specialist (CASp).
22.    Governing Law: This Amendment is governed by federal law, including
without limitation the Electronic Signatures in Global and National Commerce Act
(15 U.S.C. §§ 7001 et seq.) and, to the extent that state law applies, the laws
of the State of California without regard to its conflicts of law rules.
23.    Counterparts; Electronic Signatures: This Amendment may be executed in
counterparts, including both counterparts that are executed on paper and
counterparts that are in the form of electronic records and are executed
electronically. An electronic signature means any electronic sound, symbol or
process attached to or logically associated with a record and executed and
adopted by a party with the intent to sign such record, including facsimile or
e-mail electronic signatures. All executed counterparts shall constitute one
agreement, and each counterpart shall be deemed an original. The parties hereby
acknowledge and agree that electronic records and electronic signatures, as well
as facsimile signatures, may be used in connection with the execution of this
Amendment and electronic signatures, facsimile signatures or signatures


5
S:\PFG\Castlight Health\First Amt\Amt_RV6.docx: 9/21/16



--------------------------------------------------------------------------------




transmitted by electronic mail in so-called pdf format shall be legal and
binding and shall have the same full force and effect as if an a paper original
of this Amendment had been delivered had been signed using a handwritten
signature. Landlord and Tenant (i) agree that an electronic signature, whether
digital or encrypted, of a party to this Amendment is intended to authenticate
this writing and to have the same force and effect as a manual signature, (ii)
intend to be bound by the signatures (whether original, faxed or electronic) on
any document sent or delivered by facsimile or, electronic mail, or other
electronic means, (iii) are aware that the other party will rely on such
signatures, and (iv) hereby waive any defenses to the enforcement of the terms
of this Amendment based on the foregoing forms of signature. If this Amendment
has been executed by electronic signature, all parties executing this document
are expressly consenting under the Electronic Signatures in Global and National
Commerce Act ("E-SIGN"), and Uniform Electronic Transactions Act ("UETA"), that
a signature by fax, email or other electronic means shall constitute an
Electronic Signature to an Electronic Record under both E-SIGN and UETA with
respect to this specific transaction.
24.    No Primary Lease or Mortgage: Landlord represents and warrants to Tenant
that there is no Primary Lease or Mortgage encumbering the Property or the
Premises as of October 1, 2016.
///signatures on next page///




6
S:\PFG\Castlight Health\First Amt\Amt_RV6.docx: 9/21/16



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written. "Landlord"
150 SPEAR STREET, LLC,
a Delaware limited liability company
By:    Principal Real Estate Investors, LLC,
a Delaware limited liability company
By: /s/ Michael Benson
Name: Michael Benson    
Its: Asst. Managing Director
By: /s/ Jeffrey D. Uittenbogaard
Name: Jeffrey D. Uittenbogaard    
Its: Investment Director
"Tenant"
CASTLIGHT HEALTH, INC., a Delaware corporation
By: /s/ Jennifer W. Chaloemtiarana    
Name: Jennifer W. Chaloemtiarana    
Its: General Counsel
By: /s/ John Doyle    
Name: John Doyle    
Its: President & COO




7
S:\PFG\Castlight Health\First Amt\Amt_RV6.docx: 9/21/16



--------------------------------------------------------------------------------





EXHIBIT A
SITE PLAN OF REDUCTION PREMISES
exhleaseamendmentimage1.gif [exhleaseamendmentimage1.gif]

--------------------------------------------------------------------------------







Exhibit A, Page 1
S:\PFG\Castlight Health\First Amt\Amt_RV6.docx: 9/20/16



--------------------------------------------------------------------------------





EXHIBIT A-1
SITE PLAN OF ADDITIONAL PREMISES
exhleaseamendmentimage2.gif [exhleaseamendmentimage2.gif]

--------------------------------------------------------------------------------





Exhibit A-1, Page 1
S:\PFG\Castlight Health\First Amt\Amt_RV6.docx: 9/20/16



--------------------------------------------------------------------------------





EXHIBIT B
150 SPEAR STREET, SAN FRANCISCO, CALIFORNIA
TENANT WORK LETTER
This Work Letter ("Work Letter") shall set forth the terms and conditions
relating to the construction of improvements for the Additional Premises. All
references in this Work Letter to the "Lease" shall mean the relevant portions
of the Lease, as defined in the Amendment to which this Work Letter is attached
as Exhibit B.
SECTION 1
AS-IS CONDITION
Landlord has previously constructed, and, subject to Landlord's obligation under
Section 1.1.1 of the Lease, Tenant hereby accepts the base, shell and core (i)
of the Additional Premises and (ii) of the floor(s) of the Building on which the
Additional Premises are located (collectively, the "Base, Shell and Core"), in
its current "AS-IS" condition existing as of the date of the Amendment and AP
Commencement Date. Except for the Tenant Improvement Allowance set forth below
and Landlord’s agreement regarding the Suite 200/400 Allowance set forth in
Section 7 of the Amendment, Landlord shall not be obligated to make or pay for
any alterations or improvements to the Additional Premises, the Building or the
Complex. Upon execution of the Amendment, Landlord shall provide Tenant (or its
Architect, as defined below) with Landlord’s most recently prepared wet stamped
path of travel drawings for the Building. Notwithstanding anything to the
contrary contained herein, in the event that, during construction of the initial
Tenant Improvements pursuant to this Exhibit B, Hazardous Materials are
discovered in the Additional Premises or the Common Areas of the Building that
require remediation and/or abatement, then Landlord shall be responsible, at
Landlord's sole cost, for any such remediation/abatement to the extent required
by applicable governmental agencies. In the event that any Hazardous Material
remediation by Landlord as required pursuant to the immediately preceding
sentence causes an actual delay in Tenant's completion of construction of the
Tenant Improvements, then Tenant shall receive a credit against Base Rent for
the Additional Premises next coming due an amount equal to one (1) day of Base
Rent at the rate payable at the commencement of the Lease Term for the
Additional Premises for each day that Tenant is actually delayed in occupying
the Additional Premises solely as a result of Landlord's Hazardous Materials
remediation/abatement work. In addition to the foregoing, in the event that the
Tenant Improvements trigger the need for code compliance work (including ADA and
Title 24 or other Applicable Laws) at the Building, but outside of the
Additional Premises, including in the Common Areas, including the path of travel
to the Additional Premises, or any restrooms on Tenant's floors, then Landlord
shall perform such code compliance work at Landlord's sole cost and expense in
accordance with Applicable Laws. In the event that Landlord's failure to
complete any of the foregoing code compliance work causes the City of San
Francisco ("City") to not allow Tenant to occupy the Additional Premises, then
Tenant shall receive a credit against Base Rent for the Additional Premises next
coming due in an amount equal to one (1) day of Base Rent for the Additional
Premises at the rate payable as of the AP Commencement Date for each day that
Tenant is actually prevented from occupying the Additional Premises by the City
solely as a result of Landlord's failure to complete any of the foregoing code
compliance work.
SECTION 2
TENANT IMPROVEMENTS
2.1    Tenant Improvement Allowance. Tenant shall be entitled to a one-time
tenant improvement allowance
in the amount of up to, but not exceeding $15.00 per rentable square foot of the
Additional Premises (i.e., up to $233,400.00, based on 15,560 rentable square
feet in the Additional Premises (the "Tenant Improvement Allowance"). The Tenant
Improvement Allowance shall be used for the costs relating to the design,
permitting and construction of Tenant's improvements which are permanently
affixed to the Additional Premises (the "Tenant Improvements"); provided,
however, that Landlord shall have no obligation to disburse all or any portion
of the Tenant Improvement Allowance to Tenant unless Tenant makes a request for
disbursement pursuant to the terms and conditions of Section 2.2 below prior to
the date which is one (1) year after the AP Commencement Date. In no event shall
Landlord be obligated to make disbursements pursuant to this Work Letter in a
total amount which exceeds the Tenant Improvement Allowance. Tenant shall not be
entitled to receive any cash payment or credit against Rent or otherwise for any
unused portion of the Tenant Improvement Allowance which is not used to pay for
the Tenant Improvement Allowance Items (as such term is defined below).


Exhibit B, Page 1
S:\PFG\Castlight Health\First Amt\Amt_RV6.docx: 9/20/16



--------------------------------------------------------------------------------




2.2    Disbursement of the Tenant Improvement Allowance.
2.2.1 Tenant Improvement Allowance Items. Except as otherwise set forth in this
Work Letter, the Tenant Improvement Allowance shall be disbursed by Landlord
only for the following items and costs (collectively, the "Tenant Improvement
Allowance Items"):
2.2.1.1 payment of the fees of the "Architect" and the "Engineers", as those
terms are defined in Section 3.1 of this Work Letter;
2.2.1.2 the payment of plan check, permit and license fees relating to
construction of the
Tenant Improvements;
2.2.1.3 the cost of construction of the Tenant Improvements, including, without
limitation, contractors' fees and general conditions, testing and inspection
costs, costs of trash removal, parking and hoists;
2.2.1.4 the cost of any changes in the Base, Shell and Core work when such
changes are required by the Construction Drawings, such cost to include all
direct architectural and/or engineering fees and expenses incurred in connection
therewith;
2.2.1.5 the cost of any changes to the Construction Drawings or Tenant
Improvements required by Applicable Laws;
2.2.1.6 sales and use taxes and Title 24 fees;
2.2.1.7 the "Coordination Fee", as that term is defined in Section 4.2.2.2 of
this Work Letter; and
2.2.1.8 all other costs to be expended by Landlord in connection with the
construction of the Tenant Improvements if requested by Tenant or required by
Applicable Laws or otherwise incurred by Landlord hereunder, except to the
extent Landlord is required pursuant to the terms hereof to incur such costs on
its own behalf.
2.2.2 Disbursement of Tenant Improvement Allowance. Subject to Section 2.1
above, during the construction of the Tenant Improvements, Landlord shall make
disbursements of the Tenant Improvement Allowance for Tenant Improvement
Allowance Items for the benefit of Tenant and shall authorize the release of
monies for the benefit of Tenant as follows:
2.2.2.1 Disbursements.    From time to time during the construction of the
Tenant
Improvements (but no more frequently than monthly), Tenant shall deliver to
Landlord: (i) a request for payment of the "Contractor", as that term is defined
in Section 4.1 below, approved by Tenant, showing the schedule, by trade, of
percentage of completion of the Tenant Improvements in the Additional Premises,
detailing the portion of the work completed and the portion not completed, and
demonstrating that the relationship between the cost of the work completed and
the cost of the work to be completed complies with the terms of the
"Construction Budget", as that term is defined in Section 4.2.1 below; (ii)
invoices from all of "Tenant's Agents", as that term is defined in Section 4.1.2
below, for labor rendered and materials delivered to the Additional Premises;
(iii) executed mechanic's lien releases from Contractor and all subcontractors
which shall comply with the appropriate provisions, as reasonably determined by
Landlord, of California Civil Code Sections 8132-8138; and (iv) each of the
general disbursement items referenced in Section 2.2.2.3 below, and all other
information reasonably requested by Landlord with respect to such disbursement.
Tenant's request for payment shall be deemed Tenant's acceptance and approval of
the work furnished and/or the materials supplied as set forth in Tenant's
payment request. Within thirty (30) days following Landlord's receipt of a
completed disbursement request submission, Landlord shall deliver a check to
Tenant in payment of the lesser of (A) the amounts so requested by Tenant, as
set forth in this Section 2.2.2.1, above, less a ten percent (10%) retention
(the aggregate amount of such retentions to be known as the "Final Retention")
and (B) the balance of any remaining available portion of the Tenant Improvement
Allowance (not including the Final Retention), provided that Landlord does not
dispute any request for payment based on non-compliance of any work with the
"Approved Working Drawings", as that term is defined in Section 3.4 below, or
due to any substandard work. Landlord's payment of such amounts shall not be
deemed Landlord's approval or acceptance of the work furnished or materials
supplied as set forth in Tenant's payment request.


Exhibit B, Page 2
S:\PFG\Castlight Health\First Amt\Amt_RV6.docx: 9/20/16



--------------------------------------------------------------------------------




2.2.2.2 Final Retention. Subject to the provisions of this Work Letter, a check
for the Final Retention payable to Tenant shall be delivered by Landlord to
Tenant within thirty (30) days following the completion of construction of the
Additional Premises, provided that (i) Tenant delivers to Landlord properly
executed and fully unconditional mechanics lien releases in compliance with both
California Civil Code Section 8134 and either Section 8136 or Section 8138, and
(ii) Landlord has determined that no substandard work exists which adversely
affects the mechanical, electrical, plumbing, heating, ventilating and air
conditioning, life-safety or other systems of the Building, the curtain wall of
the Building, the structure or exterior appearance of the Building, or any other
tenant's use of such other tenant's leased premises in the Building, (iii)
Tenant has delivered to Landlord a certificate of occupancy or permit cards
signed off by the City with respect to the Additional Premises; (iv) Tenant has
delivered to the Office of the Building as-built plans and City-permitted plans
for the Tenant Improvements; (v) Tenant has delivered to the Office of the
Building operation manuals and warranties for equipment included within the
Tenant Improvements, if applicable, and (vi) Tenant has delivered to Landlord
each of the general disbursement items referenced in Section 2.2.2.3 below.
2.2.2.3 General Disbursement Requirements. In addition to the disbursement
requirements referenced above, Tenant acknowledges and agrees that the following
items are required as a condition to any disbursement of the Tenant Improvement
Allowance:
•
Copy of contract with Tenant's General Contractor

•
Copy of General Contractor's certificate of insurance, including Additional
Insured endorsement naming Landlord as an Additional Insured

•
General Contractor's Schedule of Values, showing total contract value

2.2.2.4 Other Terms. Landlord shall only be obligated to make disbursements from
the Tenant Improvement Allowance to the extent costs are incurred by Tenant for
Tenant Improvement Allowance Items.
2.2.3 Specifications for Building Standard Components. Landlord has established
specifications (the "Specifications") for the Building standard components to be
used in the construction of the Tenant Improvements in the Additional Premises
which Specifications are attached hereto as Schedule 1. The quality of Tenant
Improvements shall be equal to or of greater quality than the Specifications.
Landlord may make reasonable changes to the Specifications from time to time and
shall provide the same in writing to Tenant.
SECTION 3
CONSTRUCTION DRAWINGS


3.1    Selection of Architect/Construction Drawings. Tenant shall retain the
architect/space planner (the "Architect") approved by Landlord, which approval
shall not be unreasonably withheld, to prepare the Construction Drawings.
Landlord hereby approves Gensler as an acceptable Architect. Tenant shall retain
the engineering consultants designated by Landlord (the "Engineers") to prepare
all plans and engineering working drawings relating to the structural,
mechanical, electrical, plumbing, HVAC, life safety, and sprinkler work in the
Additional Premises. The plans and drawings to be prepared by Architect and the
Engineers hereunder shall be known collectively as the "Construction Drawings".
All Construction Drawings shall comply with the drawing format and
specifications reasonably determined by Landlord, and shall be subject to
Landlord's approval, which approval shall not be unreasonably withheld or
conditioned, and shall be granted or denied within five (5) business days after
the submission of the Construction Drawings to Landlord for approval. Any
disapproval by Landlord shall specify in reasonable detail the reason for such
disapproval. Following any disapproval by Landlord as provided herein, Tenant
shall revise the applicable Construction Drawings in response to Landlord’s
disapproval, following which Landlord shall again grant or deny its consent
within three (3) business days. The foregoing process shall be repeated until
final Construction Drawings are approved. Tenant and Architect shall verify, in
the field, the dimensions and conditions as shown on the relevant portions of
the base building plans, and Tenant and Architect shall be solely responsible
for the same, and Landlord shall have no responsibility in connection therewith.
Landlord's review of the Construction Drawings as set forth in this Section 3,
shall be for its sole purpose and shall not imply Landlord's review of the same,
or obligate landlord to review the same, for quality, design, Code compliance or
other like matters. Accordingly, notwithstanding that any Construction Drawings
are reviewed by Landlord or its space planner, architect, engineers and
consultants, and notwithstanding any advice or assistance which may be rendered
to Tenant by Landlord


Exhibit B, Page 3
S:\PFG\Castlight Health\First Amt\Amt_RV6.docx: 9/20/16



--------------------------------------------------------------------------------




or Landlord's space planner, architect, engineers, and consultants, Landlord
shall have no liability whatsoever in connection therewith and shall not be
responsible for any omissions or errors contained in the Construction Drawings.
3.2    Final Space Plan. Tenant shall supply Landlord with four (4) copies
signed by Tenant of its final space
plan for the Additional Premises before any architectural working drawings or
engineering drawings have been commenced. The final space plan (the "Final Space
Plan") shall include a layout and designation of all offices, rooms and other
partitioning and their intended use. Landlord may request clarification or more
specific drawings for special use items not included in the Final Space Plan.
Landlord shall advise Tenant within five (5) business days after Landlord's
receipt of the Final Space Plan for the Additional Premises if the same is
unsatisfactory or incomplete in any respect. If Tenant is so advised, Tenant
shall promptly (i) cause the Final Space Plan to be revised to correct any
deficiencies or other matters Landlord may reasonably require, and (ii) deliver
such revised Final Space Plan to Landlord. The foregoing process shall be
repeated until the Final Space Plan is approved.
3.3    Final Working Drawings. After the Final Space Plan has been approved by
Landlord and Tenant,
Tenant shall promptly cause the Architect and the Engineers to complete the
architectural and engineering drawings for the Additional Premises, and cause
the Architect to compile a fully coordinated set of architectural, structural,
mechanical, electrical and plumbing working drawings in a form which is complete
to allow subcontractors to bid on the work and to obtain all applicable permits
for the Tenant Improvements (collectively, the "Final Working Drawings"), and
shall submit the same to Landlord for Landlord's approval. Tenant shall supply
Landlord with four (4) copies signed by Tenant of such Final Working Drawings.
Landlord shall advise Tenant within five (5) business days after Landlord's
receipt of the Final Working Drawings for the Additional Premises if, in
Landlord's reasonable determination, the same is unsatisfactory or incomplete in
any respect. If Tenant is so advised, Tenant shall promptly (i) revise the Final
Working Drawings in accordance with such review and any reasonable disapproval
of Landlord in connection therewith, and (ii) deliver such revised Final Working
Drawings to Landlord. The foregoing process shall be repeated until the Final
Working Drawings are approved.
3.4    Approved Working Drawings. The Final Working Drawings shall be approved
by Landlord (the
"Approved Working Drawings") prior to the commencement of construction of the
Additional Premises by Tenant. After approval by Landlord of the Final Working
Drawings, Tenant shall promptly submit the same to the appropriate governmental
authorities for all applicable building permits. Tenant hereby agrees that
neither Landlord nor Landlord's consultants shall be responsible for obtaining
any building permit for the Tenant Improvements or certificate of occupancy for
the Additional Premises and that obtaining the same shall be Tenant's
responsibility; provided, however, that Landlord shall cooperate with Tenant in
executing permit applications and performing other ministerial acts reasonably
necessary to enable Tenant to obtain any such permit or certificate of
occupancy. No changes, modifications or alterations in the Approved Working
Drawings may be made without the prior written consent of Landlord, which
consent shall not be unreasonably withheld or conditioned and shall be granted
or reasonably denied within five (5) business days following request.
3.5    Non Standard Tenant Improvements. "Non Standard Tenant Improvements"
shall mean (a) any part of
the Tenant Improvements which do not constitute Building standard tenant
improvements, including, but not limited to, plumbing and millwork; and (b) a
configuration of the Tenant Improvements which is not usual and customary for
normal occupancy. Provided Landlord notifies Tenant of such requirement at the
time Landlord approves the Working Drawings, Tenant shall be required to remove
such Non Standard Tenant Improvements designated by Landlord for removal at the
expiration or earlier termination of the Lease and repair any damage caused
thereby.
SECTION 4
CONSTRUCTION OF THE TENANT IMPROVEMENTS
4.1    Tenant's Selection of Contractor and Tenant's Agents.
4.1.1 The Contractor. Tenant shall select and retain a general contractor
(“Contractor”) to construct the Tenant Improvements. Such Contractor shall be
subject to Landlord’s approval, which approval shall not be unreasonably
withheld or conditioned and shall be given or reasonably denied within three (3)
business days following Tenant’s request for approval. Landlord hereby approves
Principal Builders as an acceptable Contractor. Tenant shall deliver to Landlord
notice of its selection of the Contractor (if other than Principal Builders)
upon such selection.


Exhibit B, Page 4
S:\PFG\Castlight Health\First Amt\Amt_RV6.docx: 9/20/16



--------------------------------------------------------------------------------




4.1.2 Tenant's Agents. All subcontractors, laborers, materialmen, and suppliers
used by Tenant in connection with the Tenant Improvements and the Contractor
shall be known collectively as "Tenant's Agents". All subcontractors shall be
approved in writing by Landlord, which approval shall not be unreasonably
withheld or conditioned and shall be given or reasonably denied within three (3)
business days following Tenant's request for approval; provided that, in any
event, Tenant must contract with Landlord's base building subcontractors for any
mechanical, electrical, plumbing, life safety, structural, heating, ventilation,
and air-conditioning work in the Additional Premises. If requested by Landlord,
Tenant's Agents shall all be union labor in compliance with the master labor
agreements existing between trade unions and the local chapter of the Associated
General Contractors of America.
4.2    Construction of Tenant Improvements by Tenant's Agents.
4.2.1 Construction Contract; Cost Budget. Tenant shall submit to Landlord a copy
of the construction contract and general conditions with Contractor (the
"Contract") for Landlord’s records. Prior to the commencement of the
construction of the Tenant Improvements, Tenant shall provide Landlord with a
written detailed cost breakdown (the "Final Costs Statement"), by trade, of the
final costs to be incurred, or which have been incurred, as set forth more
particularly in Section 2.2.1.1 through 2.2.1.8 above, in connection with the
design and construction of the Tenant Improvements to be performed by or at the
direction of Tenant or the Contractor (which costs form a basis for the amount
of the Contract, if any (the "Final Costs"). To the extent the Final Costs
exceed the Tenant Improvement Allowance (less any portion thereof already
disbursed by Landlord, or in the process of being disbursed by Landlord, on or
before the commencement of construction of the Tenant Improvements), Tenant
shall make payments for such additional costs (the "Over-Allowance Amount") out
of its own funds, but Tenant shall provide Landlord with the documents described
in Sections 2.2.2.1 (i), (ii), (iii) and (iv) above prior to Tenant paying such
costs.
4.2.2 Tenant's Agents.
4.2.2.1 Landlord's General Conditions for Tenant's Agents and Tenant Improvement
Work. Tenant's and Tenant's Agents' construction of the Tenant Improvements
shall comply with the following: (i) the Tenant Improvements shall be
constructed in strict accordance with the Approved Working Drawings; (ii) Tenant
and Tenant's Agents shall not, in any way, interfere with, obstruct, or delay,
the work of Landlord's base building contractor and subcontractors with respect
to any work in the Building; (iii) Tenant's Agents shall submit schedules of all
work relating to the Tenant's Improvements to Contractor and Contractor shall,
within five (5) business days of receipt thereof, inform Tenant's Agents of any
changes which are necessary thereto, and Tenant's Agents shall adhere to such
corrected schedule; and (iv) Tenant shall abide by all uniform rules made by
Landlord's Building contractor or Landlord's Building manager and provided to
Tenant with respect to the use of freight, loading dock and service elevators,
storage of materials, coordination of work with the contractors of other
tenants, and any other matter in connection with this Work Letter, including,
without limitation, the construction of the Tenant Improvements.
4.2.2.2 Coordination Fee. Tenant shall pay a logistical coordination fee (the
"Coordination Fee") to Landlord in an amount equal to one hundred fifty dollars
($150.00) per hour for time actually expended and documented by Landlord in
connection with the design and construction of the Tenant Improvements, which
Coordination Fee shall be for services relating to the coordination of the
construction of the Tenant Improvements and for the review of Tenant's plans and
drawings as referenced in Section 3 above, which amount shall be charged against
the Tenant Improvement Allowance.
4.2.2.3 Indemnity. Tenant's indemnity of Landlord as set forth in the Lease
shall also apply with respect to any and all costs, losses, damages, injuries
and liabilities related in any way to any act or omission of Tenant or Tenant's
Agents, or anyone directly or indirectly employed by any of them, or in
connection with Tenant's nonpayment of any amount arising out of the Tenant
Improvements and/or Tenant's disapproval of all or any portion of any request
for payment. Such indemnity by Tenant, as set forth in the Lease, shall also
apply with respect to any and all costs, losses, damages, injuries and
liabilities related in any way to Landlord's performance of any ministerial acts
reasonably necessary (i) to permit Tenant to complete the Tenant Improvements,
and (ii) to enable Tenant to obtain any building permit or certificate of
occupancy for the Additional Premises.
4.2.2.4 Insurance Requirements.
4.2.2.4.1 General Coverages.    All of Tenant's Agents shall carry worker's
compensation insurance covering all of their respective employees, and shall
also carry public liability insurance, including property damage, all with
limits, in form and with companies as are required to be carried by Tenant as
set forth in the Lease.


Exhibit B, Page 5
S:\PFG\Castlight Health\First Amt\Amt_RV6.docx: 9/20/16



--------------------------------------------------------------------------------




4.2.2.4.2 Special Coverages. Tenant shall cause the Contractor to carry
"Builder's All Risk" insurance in an amount approved by Landlord covering the
construction of the Tenant Improvements, and such other insurance as Landlord
may reasonably require, it being understood and agreed that the Tenant
Improvements shall be insured by Tenant pursuant to the Lease immediately upon
completion thereof. Such insurance shall be in amounts and shall include such
extended coverage endorsements as may be reasonably required by Landlord, and in
form and with companies as are required to be carried by Tenant as set forth in
the Lease.
4.2.2.4.3 General Terms. Certificates for all insurance carried pursuant to this
Section 4.2.2.4 shall be delivered to Landlord before the commencement of
construction of the Tenant Improvements and before the Contractor's equipment is
moved onto the site. In the event that the Tenant Improvements are damaged by
any cause during the course of the construction thereof, Tenant shall
immediately repair the same at Tenant's sole cost and expense. All policies
carried under this Section 4.2.2.4 shall insure Landlord and Tenant, as their
interests may appear, as well as Contractor and Tenant's Agents, and shall name
as additional insureds Landlord's property manager, Landlord's asset manager,
and all mortgagees and ground lessors of the Building. All insurance, except
Workers' Compensation, maintained by Tenant's Agents shall preclude subrogation
claims by the insurer against anyone insured thereunder. Such insurance shall
provide that it is primary insurance as respects the owner and that any other
insurance maintained by owner is excess and noncontributing with the insurance
required hereunder. The requirements for the foregoing insurance shall not
derogate from the provisions for indemnification of Landlord by Tenant under
Section 4.2.2.3 of this Work Letter.
4.2.3 Governmental Compliance. The Tenant Improvements shall comply in all
respects with the following: (i) Applicable Laws, as each may apply according to
the rulings of the controlling public official, agent or other person; (ii)
applicable standards of the American Insurance Association (formerly, the
National Board of Fire Underwriters) and the National Electrical Code; and (iii)
building material manufacturer's specifications.
4.2.4 Inspection by Landlord. Landlord shall have the right to inspect the
Tenant Improvements at all times, provided however, that Landlord's failure to
inspect the Tenant Improvements shall in no event constitute a waiver of any of
Landlord's rights hereunder nor shall Landlord's inspection of the Tenant
Improvements constitute Landlord's approval of the same. Should Landlord
reasonably disapprove any portion of the Tenant Improvements, Landlord shall
notify Tenant in writing of such disapproval and shall specify the items
disapproved. Any defects or deviations in, and/or reasonable disapproval by
Landlord of, the Tenant Improvements shall be rectified by Tenant at no expense
to Landlord, provided however, that in the event Landlord determines that a
defect or deviation exists and such defect or deviation might adversely affect
the mechanical, electrical, plumbing, heating, ventilating and air conditioning
or life-safety systems of the Building, the structure or exterior appearance of
the Building or any other tenant's use of such other tenant's leased premises,
Landlord may, following notice to Tenant, take such action as Landlord deems
necessary, at Tenant's expense and without incurring any liability on Landlord's
part, to correct any such defect or deviation, including, without limitation,
causing the cessation of performance of the construction of the Tenant
Improvements until such time as the defect or deviation is corrected to
Landlord's reasonable satisfaction.
4.2.5 Meetings. Commencing upon the execution of the Lease, Tenant shall hold
weekly meetings at a reasonable time, with the Architect and the Contractor
regarding the progress of the preparation of Construction Drawings and the
construction of the Tenant Improvements, which meetings shall be held at a
location mutually agreed upon by the parties, and Landlord and/or its agents
shall receive prior notice of, and shall have the right to attend, all such
meetings, and, upon Landlord's request, certain of Tenant's Agents shall attend
such meetings. In addition, minutes shall be taken at all such meetings, a copy
of which minutes shall be promptly delivered to Landlord. One such meeting each
month shall include the review of Contractor's current request for payment.
4.3    Notice of Completion; Copy of "As Built" Plans. Within ten (10) days
after completion of construction
of the Tenant Improvements, Tenant shall cause a Notice of Completion to be
recorded in the office of the Recorder of the County in which the Building is
located in accordance with Section 8182 of the Civil Code of the State of
California or any successor statute, and shall furnish a copy thereof to
Landlord upon such recordation. If Tenant fails to do so, Landlord may execute
and file the same on behalf of Tenant as Tenant's agent for such purpose, at
Tenant's sole cost and expense. At the conclusion of construction, (i) Tenant
shall cause the Architect and Contractor (A) to update the Approved Working
Drawings as necessary to reflect all changes made to the Approved Working
Drawings during the course of construction, (B) to certify to the best of their
knowledge that the "record-set" of as-built drawings are true and correct, which
certification shall survive the expiration or termination of the Lease, (C) to
deliver to Landlord two (2) sets of sepias of such as-built drawings within
ninety (90) days following issuance of a certificate of occupancy for the
Additional Premises, and (D) to deliver to Landlord a computer disk


Exhibit B, Page 6
S:\PFG\Castlight Health\First Amt\Amt_RV6.docx: 9/20/16



--------------------------------------------------------------------------------




containing the Approved Working Drawings in AutoCAD format, and (ii) Tenant
shall deliver to Landlord a copy of all warranties, guaranties, and operating
manuals and information relating to the improvements, equipment, and systems in
the Additional Premises.
4.4    Coordination by Tenant's Agents with Landlord. Upon Tenant's delivery of
the Contract to Landlord
under Section 4.2.1 of this Work Letter, Tenant shall furnish Landlord with a
schedule setting forth the projected date of the completion of the Tenant
Improvements and showing the critical time deadlines for each phase, item or
trade relating to the construction of the Tenant Improvements.
SECTION 5
MISCELLANEOUS
5.1    Tenant's Representative. Tenant has designated Jeff Logan of Savills
Studley, Inc. as its sole
representative with respect to the matters set forth in this Work Letter, who,
until further notice to Landlord, shall have full authority and responsibility
to act on behalf of the Tenant as required in this Work Letter.
5.2    Landlord's Representative. Landlord has designated Jim Osburn as its sole
representative with respect
to the matters set forth in this Work Letter, who, until further notice to
Tenant, shall have full authority and responsibility to act on behalf of the
Landlord as required in this Work Letter.
5.3    Time of the Essence in This Work Letter. Unless otherwise indicated, all
references herein to a
"number of days" shall mean and refer to calendar days. If any item requiring
approval is timely disapproved by Landlord, the procedure for preparation of the
document and approval thereof shall be repeated until the document is approved
by Landlord.
5.4    Tenant's Lease Default. Notwithstanding any provision to the contrary
contained in the Lease, if an
event of default by Tenant of this Work Letter (which, for purposes hereof,
shall include, without limitation, the delivery by Tenant to Landlord of any
oral or written notice that Tenant does not intend to occupy the Additional
Premises, and/or any other anticipatory breach of the Lease) or the Lease has
occurred at any time on or before the substantial completion of the Additional
Premises, then (i) in addition to all other rights and remedies granted to
Landlord pursuant to the Lease, at law and/or in equity, Landlord shall have the
right to withhold payment of all or any portion of the Tenant Improvement
Allowance and/or Landlord may cause Contractor to cease the construction of the
Additional Premises (in which case, Tenant shall be responsible for any delay in
the substantial completion of the Additional Premises caused by such work
stoppage), and (ii) all other obligations of Landlord under the terms of this
Work Letter shall be forgiven until such time as such default is cured pursuant
to the terms of the Lease (in which case, Tenant shall be responsible for any
delay in the substantial completion of the Additional Premises caused by such
inaction by Landlord). In addition, if the Lease is terminated prior to the AP
Commencement Date for any reason due to a default by Tenant as described in
Article 24 of the Lease or under this Work Letter (including, without
limitation, any anticipatory breach described above in this Section 5.4), then
(A) Tenant shall be liable to Landlord for all damages available to Landlord
pursuant to the Lease and otherwise available to Landlord at law and/or in
equity by reason of a default by Tenant under the Lease or this Work Letter
(including, without limitation, the remedies available to Landlord pursuant to
California Civil Code Section 1951.2), and (B) Tenant shall pay to Landlord, as
Additional Rent under the Lease, within five (5) days of receipt of a statement
therefor, any and all costs (if any) incurred by Landlord (including any portion
of the Tenant Improvement Allowance disbursed by Landlord) and not reimbursed or
otherwise paid by Tenant through the date of such termination in connection with
the Tenant Improvements to the extent planned, installed and/or constructed as
of such date of termination, including, but not limited to, any costs related to
the removal of all or any portion of the Tenant Improvements and restoration
costs related thereto.
5.5    Miscellaneous Charges. Neither Tenant nor Tenant's Agents shall be
charged for Building services, such as freight elevator usage, or utilities, in
connection with construction of the Tenant Improvements.
5.6    Deemed Approval. Notwithstanding anything to the contrary contained in
this Work Letter, in the event
that Landlord fails to timely respond to any matter in this Work Letter
requiring Landlord's consent or approval, Tenant shall deliver a second written
request to Landlord and if Landlord fails to respond to such second written
request within two (2) business days after receipt, then Tenant's request shall
be deemed approved.


Exhibit B, Page 7
S:\PFG\Castlight Health\First Amt\Amt_RV6.docx: 9/20/16



--------------------------------------------------------------------------------




SCHEDULE 1
BUILDING SPECIFICATIONS
PROPERTY:
150 SPEAR STREET
SAN FRANCISCO, CA
BLDG STANDARD SPECIFICATIONS
 
WALLCOVERINGS AND PARTITIONS
Pah IL
ho 12 Wpm. Tier bane 1,I,Aire
1de r
 
 
EAssnell sheer in corridors and suites
-err Moors 02/9 eggshell 100E1
 
 
7e, -g o<s In Parr 0/0:1
 
 
PAL IMF <
Coiling Imp riela
Metal basting required for hanging of ItsIrs A,F.•
lbs
 
Ersmmir g
7110 to sb npsn g ter plenum simrans1 A
 
LAMI NATE:Ml
Itemat.
WI For eit. Amine Gurnee-Len
 
DOORS AND NA RDWARE,
 
cl,oh To 54
 

Fa _ilk co plritAlura    pal As
2:3019-e anclhz 240:3
01e0es    Western I ntsgrarsd
Trim 1 Ait II m
'mill: black    saed
HerclAars    Echlaots P serf, FrH 707, eel A-Neel,ones
e20 KC' OS
la5,10'S
Keyed 1421:irk/I
IselywAy 7.F !tepee,' Mr
Anieh high Pa =h =hrcrra
loplit Demme/ selindlIcal
C nrwi nn-Inn Mar aeon', - Mare! Ark
TH    DL2E0: Stnsc
GLAZING    En]—_n Glass- 2.10, 15 it.
FrAmed C44ns    Onok
CEILING:    re, pg I leghr -11j riches    Lost/lI Led nn 1,erenrication    AA"
Nay., 00 1111 OtsaAtIcancin
Drop In T-bar    311r1Inc1 500
Arrnstrc,ng trFel 7 2, 2    0" Er:vises]    tAir Remee
Arrnstrisne 0111i 2 F.2    '2c0901/-all!' Er 4,1 nt Wall enale
.Frrristrong 97 040 2 X 2    Arnsvor g 9 le12
J Iilrle TegulA    Te.oure
LIGHTING:    Fy,11.-Ici I entine 11001i/canna    701" Me, IAN,' Ii AAP EAsol
cetmr
2,71 1£ sell pAeLel s IeIIu. 3 231170^    Amore 2A, 224 3 79 ICO
ntin / eel parabelml,:r s. 2-TE 41071<    A-0110 22A, 22,2
712 5 cc I ,m abol, Iar c, 7-TI I -,b,s 410-K
ELECTRICAL:    LA Power Fele, nle 7,1 Cell Poke Threugli,
Ito 0111 ere:mica clupletees 10911 etc en structurn bernbEter :1101 111111,'.n
end NAM: 111.11 com110111 111, n Ann-smneferd imm
LuAlsbe, cred    0
SPRINKLERS    Feed locenor 1 are 0 be esnmr 71 tile
FLOOR COVERING:    Jled r_arper. Micer Has    si4 24 Carpet I les
Fayrat- Gollsotrns    Harrift Galleciens
Fond ir pt. Er, 54 1,05.. In neMir    Vocrol. ern to lnl 510111 F 6::,-Held
iirtf Hand art see r Panel LIG)
Gernminn L. 00010    In 10/ /-I leer:1111es I
4.51-14 Gil Iran= r,rOp-in -lark
Tutted i am 5."50c111 2a :17
L Li -I I1"Lase
artrintrents 7t'1n lard Fri celrinInctel lel Test Ito
PLUMBING:    r aims,    Loren 0110e nsta F crat Nadel OFresprJrC
11 A,ps2277 v0 is
HVAC
1a7ab1e 771urne box . or 111'
I Pus 2L3g etrrtft
Tunic md 'Title PAINalbni)
2,1111.7, E141,1-0 11
Free,' Irene, artl et tenor 710e, at, se0ar3ted 1145rior zml,, M5 I /11,4 p or
1.700 :f 7cenor zollIs a', 1 0,.V per 500 sr 21111,.1c mitt, nape 00411010d,nes



170 5/Car Bu 111rg n    n    of 2012 II; E-DC STAN:MOD
SPECIFICAFICNS    2/2012717 4 32 PM






Exhibit B, Page 8
S:\PFG\Castlight Health\First Amt\Amt_RV6.docx: 9/20/16

